As filed with the Securities and Exchange Commission on March 7, 2016 Registration No.333-199733 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ENOVA INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 45-3190813 (State or other jurisdiction ofincorporation or organization) (Primary Standard IndustrialClassification Code Number) (I.R.S. EmployerIdentification No.) 175 West Jackson Boulevard
